           Case 3:21-mj-05101-DWC-BHS Document 6-3 Filed 05/24/21 Page 1 of 1




1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
8
                                           AT TACOMA
9
10
       UNITED STATES OF AMERICA,                              CASE NO. 21-MJ-5101-DWC
11
                                    Plaintiff
12
                                                              ORDER STAYING RELEASE
13                                                            [Proposed]
                               v.
14
       ABIDEMI RUFAI
15     a/k/a Sandy Tang,
                                    Defendant.
16
17
             The government has moved for a stay of the release order issued in the Eastern
18
     District of New York on May 21, 2021, to allow the government to seek review of the
19
     release order pursuant to 18 U.S.C. § 3145(a). The government has indicated it will file
20
     its motion for review of the release order on May 24, 2021.
21
             The government’s motion to stay is GRANTED. The release order is STAYED,
22
     and defendant shall remain in custody pending this Court’s decision on the government’s
23
     motion for review.
24
             SO ORDERED: May 24, 2021
25
26
                                                 _____________________________________
27                                               THE HONORABLE ___________
                                                 United States District Judge
28
      United States v. Rufai                                               UNITED STATES ATTORNEY
                                                                               700 STEWART STREET
      Stay Order -1
                                                                                    SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
